Appeal by the People, as limited by their brief, from so much of an order of the Supreme Court, Kings County, entered November 22, 1978, as, upon granting defendant’s motion to inspect the Grand Jury minutes, dismissed the indictment with leave to resubmit. Order reversed insofar as appealed from, on the law, and indictment reinstated. Defendant was indicted for arson in the third degree and murder in the second degree as the result of a fire at a discotheque in which a fireman was killed fighting the blaze. A motion to inspect the Grand Jury minutes and to dismiss the indictment on the ground of insufficient evidence was made and *605granted with no reasons stated by Criminal Term. The record contains sufficient evidence to satisfy the requirements of CPL 190.65. The expert testimony of a fire marshal that the fire was caused by a flammable liquid accelerant was supported by one of the firemen who fought the blaze and smelled gasoline inside the building. This testimony and the conditions at the scene of the fire establish the commission of arson. (The death of a fire captain as a result of injuries sustained in fighting the fire was uncontested.) There was evidence before the Grand Jury that the defendant had admitted commission of the crime. In addition, a disinterested witness placed defendant within a two-minute walk of the fire shortly after the blaze began. The evidence before the Grand Jury satisfied the requirements of CPL 190.65. Defendant’s other contentions lack merit. Damiani, J. P., O’Connor, Lazer and Rabin, JJ., concur.